EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Enders on 07/02/21.
The application has been amended as follows: 
Please replace Claims 11 and 19 as follows.

11.	(Currently Amended)  A system, comprising:
a first information handling system and a second information handling system;
where the first information handling system comprises a programmable integrated circuit executing to transfer a first portion of a web application across a network to a second information handling system in response to a first request for a web page received across the network from a client application executing on the second information handling system, the transferred first portion of the web application including authorization information; and
where the second information handling system comprises a display device and a programmable integrated circuit coupled to the display device, the programmable integrated circuit of the second information handling system first executing the first portion of the web application within the client application on the second information handling system to:
prerender the requested webpage on [[a]]the display device as a static webpage that is not enabled to be altered in response to input from a user of the second information handling system,

compare the identity information of the client application to the authorization information to determine whether or not the client application is authorized to fully render the web page as a dynamic webpage; and
the programmable integrated circuit of the second information handling system then executing the first portion of the web application within the client application on the second information handling system to fully render the requested web page as a dynamic webpage within the client application on the display device of the second information handling system only if the client application is determined from the comparison to be authorized to fully render the web page, the fully rendered dynamic webpage being enabled to be altered in response to input from the user of the second information handling system.


19.	(Currently Amended)  A method, comprising:
first determining whether [[the]]an identity of a developer or publisher of a client application within which a static webpage is to be prerendered by a given web application on a display device of a first information handling system is cryptographically signed by signature authority information stored on the first information handling system, the static webpage not enabled to be altered in response to input from a user of the first information handling system;
then creating or editing authorization information on a second information handling system to indicate that the client application is an authorized application within which a dynamic webpage is to be fully rendered by the given web application on the display device of the first information handling system only if the identity of the developer or publisher of the client application is determined to be cryptographically signed by signature authority information, the fully rendered dynamic webpage being enabled to be altered in response to input from the user of the first information handling system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435